Title: To James Madison from Valentin de Foronda, 22 March 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia 22 de Marzo 1808.

Al vea que V. S. no me contesta á la Carta que le dirigi hace un mes, he creido que se ha extraviado: asi tengo la honra de copiarla nuevamente hoy 22. de Marzo, y dice así.
Leyendo anoche la Gazeta de Relf, se detubo mi atencion en este periodo de un bill presentado par el Sor. Campbell: "Between the District of Mobille, &a. Any of the other Ports of the United States, although loaded at the Town of Mobille or its vecinity on its passage."
Aunque doy á estas frases su verdadero sentido, como podria entenderse tambien que la Mobilla se contaba entre los Puertos de los Estados Unidos, pues el que quisiera decirlo baxo de semejante frase, podria expresarse del mismo modo, espero que S. E. el Seňor Presidente, tendrá la bondad de convenir en que el periodo no tiene el sentido de comprender la Mobila entre los Puertos de la Jurisdiccion de los Estados Unidos.  Dios gue. á V. S ms. as.  B. L. M. de V. S. su mas atento servidor

Valentin de Foronda

